The Court.—The
motion to quash the writ of review heretofore issued in this proceeding must be granted. It does not appear that the application for the writ was made on the affidavit of the party beneficially interested. The Code requires that “the application must be made on affidavit by the person beneficially interested. (Code Civ. Proc., sec. 1069.)
It does not appear by the petition in this case that the petitioner has any other or greater right in the public highway mentioned therein than any other citizen *238of the state. The requirement that the application must be made by “the party beneficially interested” has been construed to mean “that in an application made by a private party, his interest must be of a nature which is distinguishable from that of the mass of the community. (Linden v. Alameda Co., 45 Cal. 7.)
Writ quashed and proceeding dismissed.
Myrick, J., concurred in the judgment.